t c summary opinion united_states tax_court louis m gachette petitioner v commissioner of internal revenue respondent docket no 9472-16s filed date louis m gachette pro_se monica e koch for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2013 federal_income_tax after concessions the issues for decision are whether petitioner is entitled to a dependency_exemption deduction a child_tax_credit an earned_income_tax_credit eitc and head_of_household filing_status background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioner was a resident of new york when the petition was timely filed petitioner married mary desvarieux in and together they had a daughter k g who was a minor at the close of sometime around april continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioner conceded that he failed to report a taxable individual_retirement_account distribution of dollar_figure for and that he is liable for the additional tax on early withdrawal under sec_72 3it is the policy of this court not to identify minors we refer to minor children by their initials see rule a petitioner came home to discover that ms desvarieux had moved out of the house although petitioner and ms desvarieux have lived apart since they never initiated legal_separation or divorce proceedings and remain married in petitioner resided in a one-bedroom apartment during the year in issue petitioner was working as a security guard for allied barton security services petitioner worked the night shift from midnight to a m monday through thursday petitioner filed a timely income_tax return form_1040 u s individual_income_tax_return for the taxable_year petitioner filed the return as head_of_household and claimed a dependency_exemption deduction for k g an eitc and an additional_child_tax_credit petitioner reported wages of dollar_figure respondent disallowed the claimed deduction and credits and changed petitioner’s filing_status to single petitioner filed a timely petition in response to the notice_of_deficiency ms desvarieux timely filed a form_1040 filing as head_of_household and also claiming a dependency_exemption deduction for k g it does not appear that respondent made any adjustments to ms desvarieux’ sec_2013 return at trial petitioner introduced copies of the following documents purporting to substantiate that k g qualifies as his dependent a letter from dr kesler dalmacy dated date stating that petitioner and k g are his patients and that his records indicate that they have lived together at petitioner’s home address since a report card for k g for the school year and an undated document that petitioner prepared reflecting k g ’s name petitioner’s home address and the signatures of five individuals whom he asserts were k g ’s teachers during the school year discussion i burden_of_proof in general the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household see smith v commissioner tcmemo_2008_229 ii dependency_exemption deductions sec_151 allows deductions for personal exemptions including exemptions for dependents of taxpayers see sec_151 sec_152 defines the term dependent as a qualifying_child or a qualifying_relative generally a qualifying_child must bear a specified relationship to the taxpayer eg be the taxpayer’s child have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of his or her own support for the taxable_year and not have filed a joint_return for that year sec_152 all of these requirements must be satisfied if any one is not then the individual is not the taxpayer’s qualifying_child sec_152 generally defines a qualifying_relative as an individual who bears a specified relationship to the taxpayer eg is the taxpayer’s child whose gross_income is less than the exemption_amount with respect to whom the taxpayer provides over one-half of the individual’s support and who is not a qualifying_child of such taxpayer or any other taxpayer all of these requirements must be satisfied the record reflects and respondent does not dispute that k g satisfies the age and relationship requirements of sec_152 respondent does not agree however that k g had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year or that petitioner provided more than one-half of k g ’s support a principal_place_of_abode petitioner testified that k g lived with him during the year in issue and that when he worked the night shift k g would stay the night at her grandmother’s house4 because he did not want her to be alone in the apartment overnight in the evenings petitioner would walk k g to the bus station from which she would take a bus to her grandmother’s house the following morning k g would leave her grandmother’s house by bus and go directly to school when school was in session if school was not in session k g would return to petitioner’s house petitioner testified that k g stayed with him except during school days and nights that he worked 4petitioner testified that he could not remember where ms desvarieux was living during the year in issue or whether ms desvarieux was living with her mother k g ’s grandmother it is further unclear from his testimony whether k g spent nights only at her grandmother’s house or alternated between ms desvarieux’s house and her grandmother’s house for the sake of simplicity we will refer only to k g ’s grandmother’s house other than his testimony petitioner did not provide evidence that k g had the same principal_place_of_abode as petitioner for more than one-half of the year petitioner testified that k g spent approximately nights at her grandmother’s house because he worked nights monday through thursday5 and that k g spent the remaining nights at his house petitioner did not provide other evidence to support his assertions petitioner failed to establish that k g had the same principal_place_of_abode as petitioner for more than one-half the year it follows that k g was not petitioner’s qualifying_child within the meaning of sec_152 b support the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs for a taxpayer to prove that he provided more than one-half of an individual’s support 5petitioner testified that he had two weeks of vacation in four nights per week weeks ' days per year 6although petitioner provided a few documents none of them establishes that k g shared his principal_place_of_abode for more than one-half of the year in issue the letter from dr dalmacy reflects only the address for petitioner and k g in his records and does not indicate how long k g resided with petitioner in assuming that the document which petitioner prepared was signed by k g ’s teachers it also does not indicate k g’s principal_place_of_abode in finally the only document petitioner provided from k g ’s school her report card did not reflect an address or other such information relevant to our inquiry he must establish by competent evidence the total amount of support that the individual received from all sources and that he provided more than one-half of that amount id see also 56_tc_512 webb v commissioner tcmemo_2011_124 wl at petitioner asserts that he provided more than one-half of k g ’s support for testifying that he paid her food transportation and school expenses and that he paid the rent utilities and other expenses for the apartment the court notes that the total of these amounts allegedly expended exceeds petitioner’s reported income for the year further petitioner testified that he did not know or could not recall the amounts that ms desvarieux or her mother had paid to support k g or any other sources of financial support available to the child petitioner did not provide any documentation or other evidence outside of his testimony to support these assertions as we are unable to make a finding as to k g ’s total support from all sources we cannot reach a conclusion as to whether petitioner provided over one-half of that amount for to this extent petitioner has again failed in his burden_of_proof see sec_152 blanco v commissioner t c pincite- webb v commissioner wl at sec_1_152-1 income_tax regs because petitioner failed to show that he provided more than one-half of k g ’s support in it follows that k g was not his qualifying_relative within the meaning of sec_152 thus petitioner has failed to prove that k g was either his qualifying_child or his qualifying_relative consequently we sustain respondent’s determination disallowing the dependency_exemption deduction iii child_tax_credit sec_24 provides a tax_credit with respect to each qualifying_child of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 sec_24 defines the term qualifying_child as a qualifying_child of the 7the court notes that it appears that petitioner also failed to prove that k g was not the qualifying_child of another taxpayer since neither ms desvarieux nor k g ’s grandmother testified or provided other evidence we do not make a finding as to whether k g was the qualifying_child of ms desvarieux 8the court further notes that sec_152 permits a noncustodial_parent to claim a dependency_exemption if certain conditions are satisfied when parents are legally_separated or divorced sec_152 generally awards the dependency_exemption to the custodial_parent that is the parent having custody of the child for the greater portion of the year sec_152 an exception to this rule is set forth in sec_152 the two conditions of that exception are that the custodial_parent sign a written declaration releasing her claim to the exemption and the noncustodial_parent attach the declaration to the noncustodial parent’s return for the taxable_year sec_152 and b petitioner has not asserted nor is there any other evidence that he complied with this provision taxpayer as defined in sec_152 who has not attained age as previously discussed k g was not petitioner’s qualifying_child as defined in sec_152 for the taxable_year and therefore petitioner is not entitled to the child_tax_credit in dispute iv earned_income_tax_credit sec_32 allows an eligible_individual an eitc sec_32 defines an eligible_individual as an individual who has a qualifying_child for the taxable_year the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and sec_152 consistent with the preceding discussion k g was not petitioner’s qualifying_child as defined in sec_152 for the taxable_year it follows that petitioner is not eligible for an eitc an individual who does not have a qualifying_child may also be an eligible_individual if certain other requirements are satisfied sec_32 however for such latter individual the amount of the eitc is not as generous and the credit is phased out at a much lower income level see sec_32 and b the eitc is completely phased out for a taxpayer who does not have a qualifying_child and whose earned_income equals or exceeds dollar_figure for see revproc_2013_15 sec_2 2013_5_irb_444 since petitioner’s earned_income for dollar_figure exceeds this amount he is not eligible for the eitc see id v head_of_household sec_1 prescribes a relatively favorable tax schedule for a taxpayer who qualifies as a head_of_household sec_2 defines a head_of_household as relevant herein as an individual taxpayer who is unmarried9 and is not a surviving_spouse and maintains a home which is the principal_place_of_abode for more than one-half of the year for either a qualifying_child defined 9for federal_income_tax purposes an individual’s marital status is determined at the close of the taxable_year sec_7703 a married individual may nonetheless be considered unmarried for federal_income_tax purposes where the following four-part test is met the individual files a separate_return for more than one-half of the taxable_year the individual maintains as his home a household that serves as the principal place or abode of a child who is the individual’s tax dependent the individual furnishes more than one-half of the cost of maintaining such household during the taxable_year and the individual’s spouse was not a member_of_the_household during the last six months of the taxable_year id subsec b these requirements are in the conjunctive each element must be met before a married individual will be treated as unmarried for federal_income_tax purposes petitioner was married to ms desvarieux during the year in issue but he filed hi sec_2013 return as head_of_household and ms desvarieux was not a member of his household during the last six months of id as previously discussed petitioner is not entitled to a dependency_exemption deduction under sec_151 because he does not meet all the requirements of sec_7703 petitioner is not considered unmarried for federal_income_tax purposes under sec_152 or any other person who is the individual’s dependent under sec_151 as previously discussed we have concluded that petitioner is not entitled to a dependency_exemption deduction for k g under sec_151 therefore petitioner does not qualify for head_of_household filing_status for sec_2 we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
